Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 13-32 are allowed.

The following is an examiner’s statement of reasons for allowance: closest art or record, alone or in combination, does not disclose, teach or fairly suggest at least the following common elements of independent claims 13, 22 and 29-32:
regrouping groups of pixels whose labels have similar colors in a same set of pixels by determining if a set of the at least one set of super-rays intersects a boundary between the groups of pixels

For example, closes art of record Hog et al. (“Superrays for Efficient Light Field Processing,” IEEE Journal of Selected Topics in Signal Processing. Vol. 11, No. 7, Oct. 2017) discloses all limitations of the claims but not the determination of whether super-rays intersect a boundary between groups of pixels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Levoy et al. (“Light Field Rendering,” Proc. ACM SIGGRAPH, July 1996)
Sheng et al. (“Segmentation of light field image with the structure tensor,” IEEE International Conference on Image Processing; Date Added to IEEE Xplore: 19 August 2016)
Xu et al. (“TransCut: Transparent Object Segmentation from a Light-Field Image,” IEEE International Conference on Computer Vision; Date Added to IEEE Xplore: 18 February 2016)
Wanner et al. (“Globally Consistent Multi-label Assignment on the Ray Space of 4D Light Fields,” IEEE Conference on Computer Vision and Pattern Recognition: Date Added to IEEE Xplore: 03 October 2013)
Hog et al. (“Light-Field Segmentation using a Ray-Based Graph Structure,” European Conference on Computer Vision (ECCV2016). First Online: 16 September 2016)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 4, 2022